UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☒ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 KIPS BAY MEDICAL, INC. (Name of Registrant as Specified In Its Charter) Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: September 10, 2015 RE: Voting for Kips Bay Medical, Inc. Annual Meeting of Stockholders September 22, 2015 Dear Stockholder, You are being sent this reminder to ask you to please vote your shares common stock. You are receiving this reminder notice because you have not voted your shares of common stock or submitted your proxy for the upcoming Annual Meeting of Stockholders for Kips Bay Medical, Inc. The meeting is scheduled to be held on Tuesday, September 22, 2015, at 8:30 a.m., Central Time, at the offices of Oppenheimer Wolff & Donnelly LLP, located at Campbell Mithun Tower – Suite 2000, 222 South Ninth Street, Minneapolis, Minnesota 55402. At the meeting, stockholders are being asked to consider and approve, among other proposals, a proposal to approve a voluntary dissolution and liquidation of the Company. The affirmative vote of a majority of the Company’s outstanding shares of common stock is required to approve the voluntary dissolution and liquidation of the Company. Abstentions and broker non-votes will have the same effect as votes against the proposal. It is very important that your shares be represented at the meeting, regardless of the number of shares you hold and whether or not you plan to attend the meeting in person. Your vote is critical to ensuring an orderly wind-down of the Company and to minimize the costs associated with this process . Please follow the instructions on the enclosed proxy card to vote your shares. We encourage you to vote by internet or telephone to ensure that we receive your vote prior to the meeting. If you have any questions regarding the meeting, the completion of the enclosed proxy card or voting by internet or telephone, please call us at (763) 235-3540. Best regards, /s/ Manny Villafana Manny Villafaña Founder, Chairman and CEO 3405 Annapolis Lane, Suite 200, Minneapolis MN 55447; Phone 763.235.3540; Fax 63.235.3545
